CHRISTIAN, Judge.
The offense is theft of cattle; the punishment, confinement in the penitentiary for three years.
*193Four indictments appear in the record charging appellant with separate transactions involving theft of cattle. Appellant was convicted in each of the cases, and four judgments of conviction appear in the transcript. In his motion for new trial appellant attempted to consolidate the four cases. In overruling the motion the court made four docket entries indicating that the motion was overruled in each case and notice of appeal given. Thereafter appellant was sentenced in each case, four" sentences appearing in the transcript. If appellant appealed in each of the cases mentioned the clerk should have prepared a transcript in each case. Notice of appeal entered in the cases appears to be mere docket entries, there being nothing to indicate that such notice of appeal was carried into the minutes of the court, as required by Article 827, C. C. P. Under the circumstances, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.